149 U.S. 263
13 S.Ct. 845
37 L.Ed. 727
NASHv.HARSHMAN.
No. 957.
May 1, 1893.

In Equity. This was originally a civil action, brought, under the Code of Civil Procedure of Ohio, in the court of common pleas of Logan county, by George W. Harshman, asking a personal judgment against John A. Nash on a note of $26,000, and setting up the execution of a mortgage by Nash to secure the same; also, alleging the subsequent conveyance of the mortgaged premises by Nash to Charles A. Dupee, who, with others, was made a defendant. Nash and Dupee filed answers, and, after the case was at issue it was removed to the circuit court for the northern district of Ohio, under the local prejudice act. In that court the action proceeded merely as a suit in equity to foreclose the mortgage, and a decree was rendered for the sale of the lands. From this decree, Nash appeals. The cause is now heard on motion to dismiss the appeal and affirm the judgment. Appeal dismissed.
One of the grounds relied on by the appellees was that the appeal was insufficient because it was taken by Nash, against whom, as the bill was treated in the circuit court, no relief was demanded, and no decree was made, and because Dupee, whose rights alone were affected by it, was not a party to the appeal.
Louis D. Johnson, for the motion.
Mr. Chief Justice FULLER.


1
The appeal is dismissed. Hohorst v. Packet Co., 148 U. S. 262, 13 Sup. Ct. Rep. 590.